UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-186355 SPORT STIX INC. (Exact name of registrant as specified in its charter) Nevada 45-5607881 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18101 Von Karman Avenue, #140-121, Irvine,California92612 (Address of principal executive offices) (Zip Code) Voice:(949) 825-7786Fax:(949) 625-0777 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 8,798,000 common shares and no preferred stock as of July 31, 2013. PART I — FINANCIAL INFORMATION Item 1.Financial Statements. TABLE OF CONTENTS Page Financial Statements Balance Sheetsas of July 31, 2013 (unaudited) and October 31, 2012 (audited) 2 Statements of Operations for the three and nine month periods ended July 31, 2013, and the period from June 26, 2012 (Inception) to July 31, 2012 and July 31, 2013 (unaudited) 3 Statement of Shareholders’ Deficitfrom June 26, 2012 (Inception) to July 31, 2013 (unaudited) 4 Statements of Cash Flows for the nine month period ended July 31, 2013,and the period from June26, 2012 (Inception) to July 31, 2012 and July 31, 2013 (unaudited) 5 Notes to Financial Statements 6-16 1 SPORT STIX INC (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF JULY 31, 2, 2012 7/31/13 (unaudited) 10/31/12 (audited) ASSETS Cash Employee Advances - Total Current Assets TOTAL ASSETS LIABILITIES & SHAREHOLDERS' (DEFICIT) Accounts Payable Convertible Notes Payable – Third Party - Convertible Notes Payable – Related Party Notes Payable – Third Party - Notes Payable – Related Party - Accounts Payable - Related Party - Accrued Expenses TOTAL LIABILITIES Common stock, $0.001 par value, 74,000,000 authorized, and 8,798,000issued and outstanding as of July 31, 2013 and October 31, 2012, respectively. Additional paid in capital (Deficit) accumulated during development stage ) ) TOTAL SHAREHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) * Related Party The accompanying notes are an integral part of these financial statements. 2 SPORT STIX INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDING JULY 31, 2013, AND FOR THE PERIOD FROM JUNE 26, 2012 (INCEPTION) TO JULY 31, 2, 2013 (UNAUDITED) 3 Months Ended 7/31/13 9 Months Ended 7/31/13 Inception To 7/31/12 Inception To 7/31/2013 OPERATING EXPENSES General & administrative expenses $ Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) ) - ) Total Other Income (Expense) ) ) - ) NET INCOME (LOSS) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 3 SPORT STIX INC. (A DEVELOPMENT STAGE COMPANY) Statement of Shareholders'Deficit June26, 2012 (Inception) to July 31, 2013 (Unaudited) Common Stock Additional Paid Deficit Accumulated During Development Shares Shares In Capital Stage Total June 26, 2012 (Inception) - - $
